      Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 1 of 8




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CEDRIQUEZ McCAA,                          )
                                          )
        Petitioner,                       )
                                          )          CIVIL ACTION NO.
        v.                                )            2:20cv882-MHT
                                          )                 (WO)
UNITED STATES OF AMERICA,                 )
                                          )
        Respondent.                       )


                                      ORDER

      Before the court is petitioner Cedriquez McCaa’s

“Motion        for    Correction      of      a   Clerical      Error   to     the

Notice Given by Petitioner on or about October 7th,

2020 of the Transfer from FCI Pollack P.O. Box 4050,

Pollack,        LA,     71467”     (Doc.          17).    For    the    reasons

discussed below, the motion will be denied.

      McCaa      is     serving       a       sentence     of    188    months’

imprisonment          imposed    by     this      court   in    November      2011

after     he    pled    guilty     to      possessing      a    firearm       as   a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)

and    924(e).         See   United        States    v.    McCaa,      Case    No.
   Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 2 of 8




2:10cr191-MEF.         He was sentenced under the Armed Career

Criminal        Act,   or    ACCA,     based        on    his    prior   Alabama

convictions for four counts of robbery in the first

degree, burglary in the third degree, and discharging a

firearm into an occupied building.

    McCaa is a frequent litigant in this court, and,

since     his    conviction,         he       has   filed       at   least   three

habeas motions to vacate, set aside, or correct his

federal    sentence         under    28       U.S.C.     §   2255--or    motions

construed as operative § 2255 motions--asserting a host

of claims as grounds for setting aside his conviction

and sentence. See McCaa v. United States, Civil Action

No. 2:16cv467-WKW (M.D. Ala.); McCaa v. United States,

Civil Action No. 2:20cv803-MHT (M.D. Ala.); McCaa v.

United    States,      Civil        Action      No.      2:20cv882-MHT       (M.D.

Ala.).1     One such operative § 2255 motion was the one

McCaa filed in this case. See Petition (Doc. 2).                                In


    1. McCaa also filed a § 2255 motion, in Civil
Action No. 2:15cv710-WKW (M.D. Ala.), which he later
voluntarily withdrew.

                                          2
     Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 3 of 8




December 2020, this court dismissed the motion for lack

of jurisdiction, as McCaa had not obtained leave from

the Eleventh Circuit Court of Appeals to file a second

or successive § 2255 motion. See Opinion and Judgment

(Doc. 13 & Doc. 14).             Since January 2021, McCaa has

applied     unsuccessfully       five      times    with    the   Eleventh

Circuit for leave to file a second or successive § 2255

motion.      See Case Nos. 21-10217 (11th Cir.), 21-10832

(11th     Cir.),    21-12063      (11th      Cir.),    21-11452      (11th

Cir.), and 21-12403(11th Cir.).

     In his instant “Motion for Correction of a Clerical

Error...,” filed on August 19, 2021, McCaa refers to a

notice of change of address he says he sent to the

clerk’s office “on or about October 7, 2020,” in which,

he   says,    he   gave    notice     of    his    transfer       from   FCI

Pollack     to   the   Federal     Transfer        Center   in    Oklahoma

City, Oklahoma, with an assigned destination of Coleman

USP in Florida.        Motion for Correction (Doc. 17) at 2,

5.    McCaa alleges that the clerk’s office overlooked


                                    3
      Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 4 of 8




his    notice     of   change        of    address      and,    as    a    result,

failed to send orders and other rulings by this court

to    his   correct       address.            Id. at 5.         He    says    this

“clerical        error”      delayed          his    asking     the       Eleventh

Circuit for leave to file a second or successive § 2255

motion.       Id.      He asks this court to reopen this case

(Civil Action No. 2:20cv882-MHT (M.D. Ala.) and Civil

Action No. 2:20cv803-MHT (M.D. Ala.) so he may have “a

fair opportunity” to seek such authorization from the

Eleventh Circuit.               Id. at 8.            The court declines to

grant his motion for several reasons.

      McCaa’s       motion      is   largely        incomprehensible.         This

court can discern no basis for his contention that a

“clerical        error”    by    the      clerk’s      office   hindered         him

from asking the Eleventh Circuit for leave to file a

second      or    successive         §    2255      motion,    or    how    it    is

necessary for this court to reopen this case and Civil

Action No. 2:20cv803-MHT (M.D. Ala.) for him to have “a

fair opportunity” to seek such authorization from the


                                          4
    Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 5 of 8




Eleventh Circuit.         Such a contention is belied by this

court’s records and those of the Eleventh Circuit.                       As

noted above, starting in January 2021, McCaa applied

five times with the Eleventh Circuit for leave to file

a   second    or   successive     §   2255    motion.       All    those

applications were denied.             None were denied based on

untimeliness.2        McCaa    does    not    explain     how   he      was

delayed in asking the Eleventh Circuit for leave to

file    a   second   or    successive     §   2255    motion      or    how

reopening his closed § 2255 cases will facilitate his

filing of future such applications with the Eleventh

Circuit.      Thus, he fails to demonstrate that he has

been prejudiced.          This court is under no obligation to

make arguments on McCaa’s behalf and, in any event,

finds no valid grounds for reopening his closed cases.

       This court notes that McCaa waited until August 19,

2021, to assert his claim of “clerical error.”                           In


    2. To the extent McCaa may want the Eleventh
Circuit to reconsider its grounds for denying his
applications, there clearly is nothing this court can
do to grant him relief.
                           5
     Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 6 of 8




March 2021, McCaa filed a motion to reopen this case in

which he makes no mention of his failing to receive

orders and rulings of this court.                 See Motion to Reopen

(Doc. 15).        It is clear from McCaa’s March 2021 motion

to   reopen       that     McCaa    timely    received     this     court’s

December 2020 final judgment dismissing his operative

§ 2255 motion for lack of jurisdiction.                    McCaa’s delay

in   asserting      his     “clerical      error”      claim    until   well

after he knew a judgment had been entered in this case

weighs against a finding that he was prejudiced by the

alleged failure of the clerk’s office to recognize his

notice       of   change    of     address.       This    finding      of   no

prejudice is further bolstered by the fact that, by the

time    he    asserted      his    claim     of   “clerical     error”      in

August 2021, McCaa had already filed five applications

with the Eleventh Circuit for leave to file a second or

successive § 2255 motion.

       Finally,     McCaa     presents       nothing     more   than    bare

assertions that he sent a notice of change of address


                                      6
      Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 7 of 8




to the clerk’s office “on or about October 7, 2020” or

that he did not receive orders and rulings of this

court     because        of     the    clerk’s     alleged          failure   to

recognize his notice of change of address.                          There is no

indication on the docket sheet that the court received

a notice of change of address from McCaa on or about

October 7, 2020, and there is no indication that any of

the    court’s     orders       and    rulings    sent      to   McCaa     after

October      7,    2020,       were     returned       to     the     court   as

undeliverable        because          McCaa    could    not      be    located.

These factors, too, weigh against finding that McCaa is

entitled      to    have       this     case,    or     any      other    case,

reopened.          The        court    finds     not    credible         McCaa’s

assertions that he sent a notice of change of address

to the clerk’s office “on or about October 7, 2020” and

that he did not receive orders and rulings of this

court     because        of     the    clerk’s     alleged          failure   to

recognize his notice of change of address.

                                        ***


                                         7
   Case 2:20-cv-00882-MHT-SRW Document 18 Filed 09/07/21 Page 8 of 8




    Accordingly,       it     is       ORDERED    that     petitioner

Cedriquez McCaa’s “Motion for Correction of a Clerical

Error...” (Doc. 17) is denied.

    DONE, this the 7th day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                   8
